DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 26-27, 29-33, 35-39, and 41-43 are amended. Claims 26-43 are pending in this application.

Claim Objections
The “Claims 1-43 (Cancelled)” is objected to because of the following informalities:  Examiner suggests replacing “Claims 1-43 (Cancelled)” with –Claim 1-25 (Cancelled)-- since Claims 26-43 are pending for examination.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 26-27, 30, 32-33, 36, 38-39, and 42 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nguyen et al, US 9,538,005.
Regarding claim 26, Nguyen discloses a method performed within a communication hardware system (fig. 1, element 116; col. 6, lines 25-42; network 118/128 connected with server 116 to perform the steps below) disposed between a first communication device (fig. 1, element 102; user device) of a first user (fig. 3, element 302; user) and a second communication device (fig. 1, element 104; IVR system or external device) of a second user (col. 4, lines 34-35; human operator and fig, 8; col. 22, lines 49-51; the user device provides items of the user information to the IVR system or external party), comprising:
 	establishing a telephone call session over a telephonic communication channel between the first communication device and the second communication device (fig. 1, element 126; col. 6, lines 25-42; the connection module 126 of the server 116 is used to initiate a connection with the IVR system 104 using the user device 102 and fig. 8, element 802; col. 22, lines 53-55; user device accesses a telecommunication connection to the IVR system or external device);
 	receiving a request from the second communication device (fig. 1, element 130; col. 6, lines 43-60 and fig. 8, element 808; receives a request for information from the automated system via the data connection);
 	routing the request to the first communication device (col. 6, lines 43-60; the user device receives the request for information);
 	receiving, during the telephone call session and over the telephonic communication channel and in response to the request, media content (col. 18, lines 13-15; user data/information includes video data (i.e., media content)) transmitted from the first communication device (col. 6, lines 43-64; the user information including video data within the audio data is received by the user device from the IVR system and provided from the user device to the server for analysis using the audio processing module);
 	initiating an event responsive to receiving the media content (col. 7, lines 1-29 and fig. 8, element 814; col. 23, lines 11-12; the server transmits the one or more portions of user information (e.g., video data) to the automated system, via the data connection); and 
 	processing the media content to specifically identify information requested by the request (col. 6, line 61- col. 7, line 14 and fig. 8, element 812; the user information processing module 134 of the server determines one or more portions of the user information (e.g. video data) that corresponds to the request for information), 
wherein
 	the media content includes video or image information (col. 18, lines 13-15; user data/information includes images or video data), and	
 	audio communication between the first user and the second user occurs over the telephonic communication channel in the telephone call session prior to and after the media content being transmitted (col. 5, lines 11-16 and col. 18, lines 6-15; the user device in communication with an external device. Other types of external parties includes devices operated by human operators capable of providing data to and receiving data from the user device; Portion(s) of user information (i.e., video data) is provided to an IVR system or other destination (i.e., external party)).
Regarding claim 27, the method of claim 26, Nguyen further discloses wherein the event includes transmitting the media content to the second communication device (fig. 8, element 814; col. 23, lines 11-12).
 	Regarding claim 30, the method of claim 26, Nguyen further discloses wherein the event includes:
 	parsing information from the media content (col. 7, lines 63-67); and
 	processing the information parsed from the media content to authenticate an identity of the first user (col. 7, line 67-col. 8, line 16) .
 	Regarding claim 32, this claim recites substantially the same limitations that are performed by claim 26 above, and it is rejected for the same reasons.
 	Regarding claim 33, this claim recites substantially the same limitations that are performed by claim 27 above, and it is rejected for the same reasons.
 	Regarding claim 36, this claim recites substantially the same limitations that are performed by claim 30 above, and it is rejected for the same reasons.
 	Regarding claim 38, this claim recites substantially the same limitations that are performed by claim 26 above, and it is rejected for the same reasons.
 	Regarding claim 39, this claim recites substantially the same limitations that are performed by claim 27 above, and it is rejected for the same reasons.
 	Regarding claim 42, this claim recites substantially the same limitations that are performed by claim 30 above, and it is rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 28-29, 31, 34-35, 37, 40-41, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al, US 9,538,005 in view of Quast et al, US 2015/0172463.
 	Regarding claim 28, the method of claim 26, Nguyen does not explicitly disclose wherein the first communication device communicates with the communication hardware system using a first communication protocol, and the second communication device communicates with the communication hardware system using a second communication protocol different than the first communication protocol as claimed.
 	However, Quast discloses device 1004 is communicatively coupled to communication medium 1008 via wireless connection 1006a and IVR system 
1010 is communicatively coupled to communication medium 1008 using a wired connection 1006b (fig. 10; para 0229).
 	Therefore, taking the combined disclosures of Nguyen and Quast as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate device 1004 is communicatively coupled to communication medium 1008 via wireless connection 1006a and IVR system 

 	Regarding claim 29, the method of claim 26, Nguyen further discloses wherein the communication hardware system is configured to provision a storage to provide a transient workspace for the telephone call session (fig. 1, element 116, col. 5, lines 39-46),
 	the media content (col. 18, lines 13-15) is stored in the storage, and
 	the second communication device retrieves the media content from the storage  (col. 5, lines 42-46).
 	Nguyen discloses claim 29 as enumerated above, but Nguyen does not explicitly disclose a cloud storage as claimed.
 	However, Quast discloses a server is part of the cloud-computing environment storing the user profiles for users (para 0086 and 0135).
 	Therefore, taking the combined disclosures of Nguyen and Quast as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a server is part of the cloud-computing environment storing the user profiles for users as taught by Quast into the invention of Nguyen for the benefit of saving storage space in the user device and allowing the server to provide user information to the IVR system.
 	Regarding claim 31, the method of claim 26, Nguyen further disclose wherein the event includes: the IVR system receiving the user information including video data (col. 18, lines 13-15).

 	However, Quast discloses the user's identity may be verified so that personal information stored in the user's profile may be accessed to carry out one or more transactions. The user may enter a store and wish to pay for a purchase with a credit card whose information (e.g., credit card number, expiration date, etc.) is stored in the user's profile (para 0279).	
 	Therefore, taking the combined disclosures of Nguyen and Quast as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the user's identity may be verified so that personal information stored in the user's profile may be accessed to carry out one or more transactions. The user may enter a store and wish to pay for a purchase with a credit card whose information (e.g., credit card number, expiration date, etc.) is stored in the user's profile as taught by Quast into the invention of Nguyen for the benefit of allowing the user to make purchase from the user profile and not have to carry the credit card with him/her (Quast: para 0279).
 	Regarding claim 34, this claim recites substantially the same limitations that are performed by claim 28 above, and it is rejected for the same reasons.
 	Regarding claim 35, this claim recites substantially the same limitations that are performed by claim 29 above, and it is rejected for the same reasons.
 	Regarding claim 37, this claim recites substantially the same limitations that are performed by claim 31 above, and it is rejected for the same reasons.
Regarding claim 40, this claim recites substantially the same limitations that are performed by claim 28 above, and it is rejected for the same reasons.
 	Regarding claim 41, this claim recites substantially the same limitations that are performed by claim 29 above, and it is rejected for the same reasons.
 	Regarding claim 43, this claim recites substantially the same limitations that are performed by claim 31 above, and it is rejected for the same reasons.

Response to Arguments
Applicant's arguments filed 11/23/2021 have been fully considered but they are not persuasive. 
 	Regarding independent claim 26, Applicant argues that Nguyen does not teach “processing the media content to specifically identify information requested by the request” as claimed. However, Examiner respectfully disagrees. As stated in the Office Action above, Nguyen discloses the user information processing module 134 of the server 116 determines one or more portions of the user information (e.g. video data) that corresponds to the request for information (col. 6, line 61- col. 7, line 14 and fig. 8, element 812).
 	The MPEP 2111 states that the USPTO must employ the “broadest reasonable interpretation" of the claims. With the broadest reasonable interpretation, Examiner interprets the claimed “processing the media content to specifically identify information requested by the request”, in light of the specification, as the user information processing module 134 of the server 116 determines one or more portions of the user information (e.g. video data) that corresponds to the request for information 

In view of the above arguments, the Examiner believes all rejections are proper and are maintained. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN D HUYNH whose telephone number is (571)270-1937. The examiner can normally be reached 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/VAN D HUYNH/Primary Examiner, Art Unit 2665